DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the wider portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 depends from claim 1 while claim 2 defines the wider portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al (US 5,657,672).  Mochizuki discloses:
With regard to claim 1 - A housing 1 for a driveline unit, comprising: 
a body defining an interior and having a central portion 13 with an inner surface defining part of the interior and an outer surface defining part of an exterior of the housing, a plurality of openings 2 through the housing each adapted to receive a driveline shaft with rotation of each driveline shaft relative to the body, 
wherein the body includes a mounting body 12 having a mounting surface 12a adjacent to and defining one of the openings, the mounting surface 12a includes a plurality of mounting holes 12b, the mounting surface 12a having a peripheral length greater than a peripheral length of the central portion 13 (see Fig. 1); and 
wherein the body includes a plurality of support walls 13a extending between the central portion 13 and the mounting body 12, the support walls 13a extend axially relative to an axis of rotation of a shaft received through the opening defined by the mounting surface, and at least a majority of the support walls extend radially and a plane through and parallel to each of the at least a majority of the support walls intersects an axis of the mounting holes and the axis of rotation, and wherein the support walls are circumferentially spaced apart and spaces defined between the support walls span a majority of a circumference of an imaginary circle that intersects each of said at least a majority of the support walls (see Fig. 1).

With regard to claim 3 - wherein the support walls are spaced apart circumferentially by at least forty degrees.  As seen in Fig. 1, the top most support wall 13 is spaced apart from the right-most support wall 13a by over forty degrees.

With regard to claim 5 - wherein the distance from the axis of rotation of a shaft received through the opening defined by the mounting surface to an outer surface of the central portion is between 30% and 75% of the distance between the axis of rotation of a shaft received through the opening defined by the mounting surface and the outer edge of a support wall (see Fig. 1).

With regard to claim 8 - wherein the housing includes a connecting wall that extends between two support walls and which connects together and is circumferentially between two mounting holes (see circumferential wall in Fig. 1).

    PNG
    media_image1.png
    686
    616
    media_image1.png
    Greyscale


With regard to claim 9 - is connected to a support wall 13a that extends radially relative to the axis of rotation.

Claim(s) 1, 3, 5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eschenburg et al (US 10,864,818).  Eschenburg discloses:

    PNG
    media_image2.png
    823
    975
    media_image2.png
    Greyscale

With regard to claim 1 - A housing 1 for a driveline unit, comprising: 
a body defining an interior and having a central portion 13 with an inner surface defining part of the interior and an outer surface defining part of an exterior of the housing, a plurality of openings 2 through the housing each adapted to receive a driveline shaft with rotation of each driveline shaft relative to the body, 
wherein the body includes a mounting body 12 having a mounting surface 12a adjacent to and defining one of the openings, the mounting surface 12a includes a plurality of mounting holes 12b, the mounting surface 12a having a peripheral length greater than a peripheral length of the central portion 13 (see Fig. 1); and 
wherein the body includes a plurality of support walls 13a extending between the central portion 13 and the mounting body 12, the support walls 13a extend axially relative to an axis of rotation of a shaft received through the opening defined by the mounting surface, and at least a majority of the support walls extend radially and a plane through and parallel to each of the at least a majority of the support walls intersects an axis of the mounting holes and the axis of rotation, and wherein the support walls are circumferentially spaced apart and spaces defined between the support walls span a majority of a circumference of an imaginary circle that intersects each of said at least a majority of the support walls (see Fig. 1).

With regard to claim 3 - wherein the support walls are spaced apart circumferentially by at least forty degrees (ninety degrees).  

With regard to claim 5 - wherein the distance from the axis of rotation of a shaft received through the opening defined by the mounting surface to an outer surface of the central portion is between 30% and 75% of the distance between the axis of rotation of a shaft received through the opening defined by the mounting surface and the outer edge of a support wall (see Fig. 2).

With regard to claim 10 - A driveline unit for a vehicle, comprising: 
a propshaft 34 driven for rotation about an axis; 
a torque tube 62 surrounding at least part of the propshaft; 
two sideshafts 48 each adapted to be coupled to a respective vehicle wheel; 
differential gears 46 coupled to the sideshafts; 
a drive gear 36 coupled to the propshaft for rotation with the propshaft; 
a driven gear 94 driven for rotation by the drive gear and coupled to a gear of the differential gears; 
a housing having a body 60 with a first opening through which one sideshaft extends, a second opening through which the other sideshaft extends, a third opening through which the propshaft extends, a mounting surface to which the torque tube 62 is mounted by a plurality of bolts extending into a plurality of mounting holes formed in the mounting surface, wherein the differential gears and drive gear are received within an interior of the housing, wherein the body that includes a plurality of support walls extending between the central portion and the mounting body, the support walls extend axially relative to an axis of rotation of the propshaft, and at least a majority of the support walls extend radially and a plane through the at least a majority of the support walls intersects an axis of the mounting holes and the axis of rotation.

With regard to claim 11 - wherein the support walls are circumferentially spaced apart and spaces defined between the support walls span a majority of a circumference of an imaginary circle that intersects each of said at least a majority of the support walls.  This can be seen in the marked up figure.

With regard to claim 12 - wherein the body has a central portion with an inner surface defining part of the interior and an outer surface defining part of an exterior of the housing, and wherein the body includes a mounting body that includes the mounting surface, and the mounting surface has a peripheral length greater than a peripheral length of the outer surface of the central portion (see marked up Fig. above).

Allowable Subject Matter
Claims 2, 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 9, 2022